We think that if the relator did use the language set forth in the first specification of charges, it was used with no evil intent, and was so insubstantial in itself as not to constitute a violation of the rules. As to the third specification, the circumstances shown in the record disclose no intentional false statements by the relator. The determination of the police commissioner is annulled, writ sustained, and the relator reinstated, with fifty dollars costs and disbursements. Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred.